DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, in the claim body, recites the limitations "part of an outer surface of the upper" and "part of an inner surface of the upper", which renders the claim indefinite.  The preamble of claim 1 recites "A knitted component for a heel area of an upper of an article of footwear".  It is unclear whether "part of an outer surface of the upper" and "part of an inner surface of the upper" are referring to corresponding surfaces in the "heel area" or other areas of the upper; and in the latter case, what areas Applicant is referring to.  As such, it is unclear whether the knitted component is limited for use within a heel area or also intended to be used for other areas of an upper.  The disclosure does not provide a standard for ascertaining how the knitted component and the heel area are defined with respect to the respective boundaries and characteristics.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitations have been respectively construed to be any part of the outer surface of the upper and any part of the inner surface of the upper, and the knitted component is interpreted as extending beyond the heel area. 
	Claim 6 positively recites the limitation "the upper", which renders the claim indefinite.  Claim 6 depends from claim 1, and claim 1 does not positively recite "an upper".  It is unclear whether the upper is considered as the claimed knitted component or not.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 8 recites the limitation "at least one of the first knitted portion and the second knitted portion includes an inlaid tensile strand", which renders the claim indefinite.  Claim 8 depends from claim 1, and claim 1 has set forth "the first knitted portion including an inlaid bulking yarn".  As an inlaid tensile yarn can function as an inlaid bulking yarn and an inlaid bulking yarn can be an inlaid tensile yarn, it is unclear whether the "inlaid tensile strand" in claim 8 is referring to the previously defined "inlaid bulking yarn" or a different inlaid stand.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the "inlaid tensile strand" has been construed to be either the previously defined "inlaid bulking yarn" or a different inlaid stand.
	Claim 9, in the claim body, recites the limitations "a first knitted portion that forms an outer surface of the upper" and "a second knitted portion that forms an inner surface of the upper", which render the claim indefinite.  The preamble of claim 9 recites "An upper for an article of footwear that includes a knitted component that forms a heel area of the upper, the upper comprising".  It is unclear whether the first knitted portion and the second knitted portion are portions of the knitted component or not.  It is also unclear whether "an outer surface of the upper" and "an inner surface of the upper" are referring to corresponding surfaces in the "heel area" or other areas of the upper; and if in the latter case, what areas Applicant is referring to.  Consequently, it is also unclear whether the knitted component is limited within a heel area or also extend into other areas of the upper.  In addition, the disclosure does not provide a standard for ascertaining how the knitted component and the heel area are defined with respect to the respective boundaries and characteristics.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner has interpreted that the knitted component may or may not comprise the first knitted portion and the second knitted portion, "an outer surface" and "an inner surface" can be any area of the outer surface of the upper and any area of the inner surface of the upper respectively, and the knitted component is interpreted as extending beyond the heel area. 
	Claim 16 recites the limitation "at least one of the first knitted portion and the second knitted portion includes an inlaid tensile strand", which renders the claim indefinite.  Claim 16 depends from claim 9.  Claim 9 has set forth "the first knitted portion and/or the second knitted portion includes an inlaid bulking yarn".  As an inlaid tensile yarn can function as an inlaid bulking yarn and an inlaid bulking yarn can be an inlaid tensile strand, it is unclear whether the "inlaid tensile strand" in claim 16 is referring to the previously defined "inlaid bulking yarn" or a different inlaid stand.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be either the previously defined "inlaid bulking yarn" or a different inlaid stand.
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent 11,375,767 B2 in view of Ly (US 2018/0168271 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other, because of the reasons as discussed below. 
Claims 1-8 of the pending application are anticipated by claims 1-3 and 7 of U.S. Patent 11,375,767 B2, except for the first knitted portion including an inlaid bulking yarn as recited in claim 1.  However, Ly teaches a knitted component (a heel portion of a knitted component 30 formed from a knitted blank 130; figs. 2, 4; paras. 0011, 0015-16, 0020) for a heel area of an upper (configured for a heel area of an upper; fig. 2; para. 0015; claim 1) of an article of footwear (footwear article 10; figs. 1-2; paras. 0010-0011), comprising a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms part of an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms part of an outer surface of the upper; figs. 3-4; paras. 0016, 0031), and a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms part of an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms part of an inner surface of the upper; figs. 3-4; paras. 0016, 0031), wherein the first knitted portion including an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns providing bulk to the outer knit layer 60; figs. 3-4; paras. 0017-0019).  Therefore, based on Ly's teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added an inlaid bulking yarn to the first knitted portion of U.S. Patent 11,375,767 B2 as taught by Ly, as doing so will attach the first and second knitted portions together and minimize distortion in the knit structure created in use (Ly; para. 0017).  
Claims 9-16 of the pending application are anticipated by claims 1-3 and 7 of U.S. Patent 11,375,767 B2, except for wherein the first knitted portion and/or the second knitted portion includes an inlaid bulking yarn as recited in claim 9.  However, Ly teaches an upper for an article of footwear that includes a knitted component that forms a heel area of the upper (a heel portion of a knitted component 30 formed from a knitted blank 130; figs. 2, 4; paras. 0011, 0015-16, 0020), the upper comprising a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms part of an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms an outer surface of the upper; figs. 3-4; paras. 0016, 0031), and a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms part of an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms an inner surface of the upper; figs. 3-4; paras. 0016, 0031), wherein the first knitted portion and/or the second knitted portion includes an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns in region 62c, 82c and 82g provide bulk to the first knitting portion and the second knitted portion; figs. 3-4; paras. 0017-0020).  Therefore, based on Ly's teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added an inlaid bulking yarn to the first knitted portion of U.S. Patent 11,375,767 B2 as taught by Ly, as doing so will attach the first and second knitted portions together and minimize distortion in the knit structure created in use (Ly; para. 0017). 
Claims 17-20 of the pending application are anticipated by claim 1 of U.S. Patent 11,375,767 B2, except for the first knitted portion including an inlaid bulking yarn as recited in claim 17.  However, Ly teaches an article of footwear (footwear article 10; figs. 1-2; paras. 0010-0011) with an upper formed from a knitted component (knitted component 30 forming an upper; fig. 2; para. 0015; claim 1) that extends into a heel area of the upper (see figs. 1, 4), comprising: a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms an outer surface of the upper; figs. 3-4; paras. 0016, 0031), and a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms an inner surface of the upper; figs. 3-4; paras. 0016, 0031), wherein the first knitted portion including an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns providing bulk to the outer knit layer 60; figs. 3-4; paras. 0017-0019).  Therefore, based on Ly's teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added an inlaid bulking yarn to the first knitted portion of U.S. Patent 11,375,767 B2 as taught by Ly, as doing so will attach the first and second knitted portions together and minimize distortion in the knit structure created in use (Ly; para. 0017).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly (US 2018/0168271 A1).
Regarding claim 1, Ly discloses a knitted component (a heel portion of a knitted component 30 formed from a knitted blank 130; figs. 2, 4; paras. 0011, 0015-16, 0020) for a heel area of an upper (configured for a heel area of an upper; fig. 2; para. 0015; claim 1) of an article of footwear (footwear article 10; figs. 1-2; paras. 0010-0011), comprising: 
a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms part of an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms part of the outer surface of the upper; figs. 3-4; paras. 0016, 0031), and
wherein the first knitted portion including an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns providing bulk to the outer knit layer 60; figs. 3-4; paras. 0017-0019); 
the first knitted portion comprising a double jersey knit structure (first knit section 160 having a double-knit construction formed on a double needle bed machine; paras. 0021, 0024; Applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed), and 
a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms part of an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms part of an inner surface of the upper; figs. 3-4; paras. 0016, 0031), the second knitted portion at least partially coextensive with the first knitted portion (the second knit section 180 is folded into the first knit section 160 to form a double-layer knitted upper; figs. 3-4; para. 0031); and 
an interstitial space located between the first knitted portion and the second knitted portion (interstitial space formed between the first and second knitted portions to hold a liner; paras. 0031-32).
Regarding claim 2, Ly discloses the knitted component of claim 1, and Ly further discloses the knitted component further comprising a knitted connection structure (a knitted junction of first knit section 160 and second knit section 180 at the ankle portion; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031) connecting the first knitted portion and the second knitted portion (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031), wherein the first knitted portion includes a first plurality of courses (weft knit constructions comprising a plurality of courses, forming a body of first knit section 160; para. 0021), wherein the second knitted portion includes a second plurality of courses (weft knit constructions comprising a plurality of courses, forming a body of second knit section 180; para. 0021), and wherein the knitted connection structure is located between the first plurality of courses and the second plurality of courses (between the body of first knit section 160 and the body of second knit section 180; see fig. 5 and annotated fig. 4).
Regarding claim 3, Ly discloses the knitted component of claim 2, and further discloses wherein at least one course of the first plurality of courses and at least one course of the second plurality of courses includes a double jersey knit structure (first knit section 160 and second knit section 180 each having a double-knit construction formed on a double needle bed machine, and a double-knit construction is formed by at least one course; paras. 0021, 0024; Applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed).
	Regarding claim 4, Ly discloses the knitted component of claim 1, and Ly further discloses wherein the knitted component forms part of lateral and medial sides of the upper (knitted component 30 forms lateral and medial sides of the upper, including part of lateral and medial sides of the upper; see figs. 2, 4; para. 0016).
Regarding claim 5, Ly discloses the knitted component of claim 1, and Ly further discloses wherein the knitted component is formed as an integral one-piece element (knitted component 30 is formed from knitted blank 130, which is a single monolithic fabric; figs. 2, 4; para. 0025).
Regarding claim 7, Ly discloses the knitted component of claim 2, and further discloses wherein the knitted connection structure extends along an ankle collar of the upper (the knitted connection structure located at the ankle opening portion, which defines an ankle collar of the upper; see fig. 5 and annotated fig. 4; para. 0027).
Regarding claim 8, Ly discloses the knitted component of claim 1, and further discloses wherein at least one of the first knitted portion and the second knitted portion includes an inlaid tensile strand (thermoplastic polyurethane yarns, which include tensile strands, are laid-in during knitting as binding yarns; figs. 2, 4; paras. 0017, 0019-0020).
Regarding claim 9, Ly discloses an upper (knitted component 30 forming an upper; fig. 2; para. 0015; claim 1) for an article of footwear (footwear article 10; figs. 1-2; paras. 0010-0011) that includes a knitted component (the upper 30 is formed from knitted component 30; figs. 2, 4; paras. 0011, 0015-16, 0020) that forms a heel area of the upper (see figs. 1, 4), the upper comprising: 
a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms the outer surface of the upper; figs. 3-4; paras. 0016, 0031), the first knitted portion comprising a double jersey knit structure (first knit section 160 having a double-knit construction formed on a double needle bed machine; paras. 0021, 0024; Applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed); 
a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms an inner surface of the upper; figs. 3-4; paras. 0016, 0031), the second knitted portion at least partially coextensive with the first knitted portion (the second knit section 180 is folded into the first knit section 160 to form a double-layer knitted upper; figs. 3-4; para. 0031); and 
an interstitial space located between the first knitted portion and the second knitted portion (interstitial space formed between the first and second knitted portions to hold a liner; paras. 0031-32), 
wherein the first knitted portion and/or the second knitted portion includes an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns in region 62c, 82c and 82g provide bulk to the first knitting portion and the second knitted portion; figs. 3-4; paras. 0017-0020). 
Regarding claim 10, Ly discloses the upper of claim 9, and Ly further discloses the upper further comprising a knitted connection structure (a knitted junction of first knit section 160 and second knit section 180 at the ankle portion; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031) connecting the first knitted portion and the second knitted portion (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031), wherein the first knitted portion includes a first plurality of courses (weft knit constructions comprising a plurality of courses, forming a body of first knit section 160; para. 0021), wherein the second knitted portion includes a second plurality of courses (weft knit constructions comprising a plurality of courses, forming a body of second knit section 180; para. 0021), and wherein the knitted connection structure is located between the first plurality of courses and the second plurality of courses (between the body of first knit section 160 and the body of second knit section 180; see fig. 5 and annotated fig. 4).
Regarding claim 11, Ly discloses the upper of claim 10, and further discloses wherein at least one course of the first plurality of courses and at least one course of the second plurality of courses includes a double jersey knit structure (first knit section 160 and second knit section 180 each having a double-knit construction formed on a double needle bed machine, and a double-knit construction is formed by at least one course; paras. 0021, 0024; Applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed).
Regarding claim 12, Ly discloses the upper of claim 9, and further discloses wherein the knitted component forms lateral and medial sides of the upper (knitted component 30 forms lateral and medial sides of the upper; see fig. 2, 4; para. 0016).
Regarding claim 13, Ly discloses the upper of claim 9, and further discloses wherein the knitted component is formed as an integral one-piece element (knitted component 30 is formed from knitted blank 130, which is a single monolithic fabric; figs. 2, 4; para. 0025).
Regarding claim 15, Ly discloses the upper of claim 10, and further discloses wherein the knitted connection structure extends along an ankle collar of the upper (the knitted connection structure located at the ankle opening portion, which defines a collar of the upper; see fig. 5 and annotated fig. 4; para. 0027).
Regarding claim 16, Ly discloses the upper of claim 9, and further discloses wherein at least one of the first knitted portion and the second knitted portion includes an inlaid tensile strand (thermoplastic polyurethane yarns, which include tensile strands, are laid-in during knitting as binding yarns; figs. 2, 4; paras. 0017, 0019-0020).
Regarding claim 17, Ly discloses an article of footwear (footwear article 10; figs. 1-2; paras. 0010-0011) with an upper formed from a knitted component (knitted component 30 forming an upper; fig. 2; para. 0015; claim 1) that extends into a heel area of the upper (see figs. 1, 4), comprising: 
a first knitted portion (first knit section 160; figs. 3-4; paras. 0016, 0031) that forms an outer surface of the upper (first knit section 160 defining outer knit layer 60, that forms an outer surface of the upper; figs. 3-4; paras. 0016, 0031), 
the first knitted portion comprising a double jersey knit structure (first knit section 160 having a double-knit construction formed on a double needle bed machine; paras. 0021, 0024; Applicant of the instant application has defined (para. 0023) a double jersey knit structure to be any knit structure formed on two needle beds and utilizing at least one needle from each bed), and 
the first knitted portion including an inlaid bulking yarn (in-laid thermoplastic polyurethane yarns providing bulk to the outer knit layer 60; fig. 3-4; paras. 0017-0019); 
a second knitted portion (second knit section 180; figs. 3-4; paras. 0016, 0031) that forms part of an inner surface of the upper (second knit section 180 defining inner knit layer 80, that forms an inner surface of the upper; figs. 3-4; paras. 0016, 0031), the second knitted portion at least partially coextensive with the first knitted portion (the second knit section 180 is folded into the first knit section 160 to form a double-layer knitted upper; figs. 3-4; para. 0031); and 
an interstitial space located between the first knitted portion and the second knitted portion (interstitial space formed between the first and second knitted portions to hold a liner; paras. 0031-32).
Regarding claim 18, Ly discloses the article of footwear of claim 17, and Ly further discloses the article of footwear further comprising a knitted connection structure (a knitted junction of first knit section 160 and second knit section 180 at the ankle portion; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031) connecting the first knitted portion and the second knitted portion (first knit section 160 and second knit section 180 formed as a single monolithic fabric by knitting; see fig. 5 and annotated fig. 4; paras. 0025, 0027, 0031), wherein the knitted component is formed as an integral one-piece element (knitted component 30 is formed from knitted blank 130, which is a single monolithic fabric; figs. 2, 4; para. 0025).
Regarding claim 20, Ly discloses the article of footwear of claim 18, and further discloses wherein the knitted connection structure extends along an ankle collar of the upper (the knitted connection structure located at the ankle opening portion, which defines an ankle collar of the upper; see fig. 5 and annotated fig. 4; para. 0027).

    PNG
    media_image1.png
    785
    896
    media_image1.png
    Greyscale

Annotated Fig. 4 from US 2018/0168271 A1

Status of Claims
Pending claims 6, 14 and 19 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitation(s) of the claims.  None of the found prior art teaches an upper which meets the independent claims 1, 9 and 17 respectively and comprises a lateral heel area and a medial heel area that meet at a heel seam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Kosui (US 2015/0107307 A1) teaches a knitted component for an upper of an article of footwear, wherein the knitted component comprising an outer layer and an inner layer at least coextensive with each other and having an interstitial space located therebetween, the outer layer and the inner layer each comprising a double jersey knit structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732